COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON APPELLANT’S
                                    MOTION FOR REHEARING

Appellate case name:      Jose Antonio Garcia v. The State of Texas

Appellate case number:    01-15-00030-CR

Trial court case number: 13-10-10886-CR

Trial court:              9th District Court Montgomery County, Texas

Date motion filed:        December 15, 2016

       The motion for rehearing is DENIED.


Judge’s signature: /s/ Michael Massengale
                   Justice Michael Massengale, acting for the panel

Panel consists of Justices Bland, Massengale, and Lloyd




Date: January 24, 2017